Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 17/112,001 filed 12/4/20. Claims 1-12 are pending with claim 1 in independent form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyler et al. US 2018/0075442 A1 in view of Kavacs et al. US 2017/0052685 A1.
Tyler teaches:
Re: claim 1, A portable electronic device (mobile device 110, 112; [0034], [0039]) comprising: a display device (display 206); a camera (camera 200); a communications interface (payment management server 150 of network 120); and a processor (processor 202) connected to the display device, the camera, and the communications interface, the processor to operate in a value-sending mode and a value-receiving mode ([0034] mobile devices 110, 112 may both transmit and/or receive data from each other; [0037] where the data transmitted/received may be funds from a financial account); wherein, in the value-sending mode, the processor is to: control the display device to display an image representative of a value to be sent from an account associated with the portable electronic device to an account associated with another portable electronic device that is in the value- receiving mode ([0037] mobile device 110 may display QR code that represents a payment or funds transfer; mobile device 112 may scan QR code displayed with mobile device 110); control the communications interface to participate in a transfer of the value to be sent between the accounts in response to the other portable electronic device capturing the image with its camera ([0037] payment management server 150 may provide funds transfers from an account of mobile device 110 to an account of mobile device 112 after QR code displayed on mobile device 110 is read by mobile device 112); wherein, in the value-receiving mode, the processor is to: control the camera to capture an image representative of a value to be received by the account associated with the portable electronic device from the account associated with the other portable electronic device that is in the value-sending mode, wherein the image is captured while displayed by the other portable electronic device ([0037] mobile device 110 may display QR code that represents a payment or funds transfer; mobile device 112 may scan QR code displayed with mobile device 110 where when receiving data mobile device 110 would scan QR code displayed by mobile device 112 as shown in [0034] mobile devices 110, 112 may both transmit and/or receive data from each other); control the communications interface to participate in a transfer of the value to be received in response to capture of the image ([0037] payment management server 150 may provide funds transfers from an account of mobile device 110 to an account of mobile device 112 after QR code displayed on mobile device 110 is read by mobile device 112). 

Tyler fails to teach to synchronize disappearance of the image from the display device with appearance of the image at the other portable electronic device; and 11P9984US00 synchronize appearance of the image on the display device with disappearance of the image from the other portable electronic device.  

However, Kovacs teaches transferring ownership of value displayed on a screen of a first mobile device (first device 6) to a second mobile device (second device 8), synchronize disappearance of the image from the display device with appearance of the image at the other portable electronic device and 11P9984US00 synchronize appearance of the image on the display device with disappearance of the image from the other portable electronic device (fig. 3E-3H; [0059]-[0060]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned teachings of Kovacs into the device of Tyler in order to create a visual effect of a value being passed from one user to another [0022] thereby adding a realistic dimension to the act of sharing data between two mobile devices [0023]-[0024], [0060].


Tyler as modified by Kovacs additionally teaches:
Re: claim 2, Tyler as modified by Kovacs additionally teaches the portable electronic device of claim 1, wherein the processor is to agree on a time with the other portable electronic device to synchronize the disappearance and appearance of the image, such that the disappearance and appearance of the image occur within about 2 seconds of each other (Kovacs – [0088]-[0090] velocity of the swipe can be transformed into the velocity of the representation and data transfer can be completed at the same time as completion of the animation (disappearance and appearance of the image) where transfer of data for large data sizes may take several seconds. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  

Re: claim 3, The portable electronic device of claim 1, wherein the image does not appear on both of the portable electronic devices for more than 2 seconds (Kovacs – [0088]-[0090] velocity of the swipe can be transformed into the velocity of the representation and data transfer can be completed at the same time as completion of the animation (disappearance and appearance of the image) where transfer of data for large data sizes may take several seconds. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  

Re: claim 4, The portable electronic device of claim 3, wherein the image is not absent from both of the portable electronic devices for more than 2 seconds (Kovacs – [0088]-[0090] velocity of the swipe can be transformed into the velocity of the representation and data transfer can be completed at the same time as completion of the animation (disappearance and appearance of the image) where transfer of data for large data sizes may take several seconds. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  

Re: claim 5, Tyler as modified by Kovacs additionally teaches the portable electronic device of claim 1, wherein the processor is to synchronize disappearance and appearance of the image with the other portable electronic device to provide an illusion of users of the portable electronic devices exchanging a physical object represented by the image (Kovacs - [0060] the synchronized animations may create a visual effect in which the graphical representation is handed over just like that a physical object in the real world is passed from the first user to the second user).  

Re: claim 6,  Tyler as modified by Kovacs additionally teaches the portable electronic device of claim 1, wherein the image does not appear on both of the portable electronic devices and is not absent from both of the portable electronic devices for longer than a predetermined time that is selected to visually simulate the physical conveyance of a physical object represented by the image (Kovacs – [0059]-[0060]  the first and second animations are synchronized to show a continuous or gradual change and create a visual effect in which the graphical representation is handed over just like that a physical object in the real world is passed from the first user to the second user).  

Re: claim 7, Tyler as modified by Kovacs additionally teaches the portable electronic device of claim 1, wherein the image as displayed on the sending or receiving portable electronic device is substantially similar to the image as displayed on the display device of the portable electronic device (Kovacs - [0059]-[0060]).  

Re: claim 8, Tyler as modified by Kovacs additionally teaches the portable electronic device of claim 1, wherein the image contains a machine- readable code to trigger the transfer of the value between the accounts (Tyler – [0049] QR code).  

Re: claim 9, Tyler as modified by Kovacs additionally teaches the portable electronic device of claim 8, wherein the image contains a human- readable indication of the value (Kovacs – [0030]-[0031] graphical representation of the value to be transferred is displayed).  

Re: claim 11, Tyler as modified by Kovacs additionally teaches the portable electronic device of claim 1, wherein the processor is to control the communications interface to conduct the transfer using a blockchain (Tyler – [0061] amount as incorporated within QR code where amount may be expressed in Bitcoin).  

Re: claim 12, Tyler as modified by Kovacs additionally teaches the portable electronic device of claim 1, wherein synchronizing the disappearance and appearance of the image includes playing respective animations at the portable electronic devices at a time agreed by the portable electronic devices (Kovacs - [0060]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyler et al. US 2018/0075442 A1 in view of Kavacs et al. US 2017/0052685 A1, as applied to claim 9 above, and further in view of Wang et al. US 2018/0253207 A1.
The teachings of Tyler and Kavacs have been discussed above. 

Tyler as modified by Kavacs fails to specifically teach wherein the image contains a predominant color representative of the value.  

However, Wang teaches displaying a graphical symbol on a display screen that represents data to be transmitted [0006] wherein the image contains a predominant color representative of the value [0006], [0041], [0063], [0065].  

Therefore, it would have been obvious to one of ordinary skill in art before the effective filing data of the claimed invention to incorporate the aforementioned teachings of Wang into the device of Tyler as modified by Kovacs in order to easily distinguish between different data types [0063], [0065].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH